DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In accordance with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." The submitted Information Disclosure Statements lacked concise explanation of the relevance of any of the listed references by citing any pages, columns, lines, or paragraph numbers where relevant passages or relevant figures appear. According to MPEP Section 2004 “Aids to Compliance With Duty of Disclosure [R-08.2012]”, “It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant’s attention and/or are known to be of most significance."  Additionally, per MPEP Section 609.04(a)(lll): “applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability."  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974).  But cf. Molins PLC v.Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). If additional IDS need to be submitted, the examiner is requesting that the applicant submit a reasonable number of references along with the concise explanation of the relevance of any of the listed references by citing any pages, columns, lines, or paragraph numbers where relevant passages or relevant figures appear, as per 37 CFR 1.98(a)(3) and 37 CFR § 1.105.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because Figure 2C recites “Ransport Node 202” instead of reciting “Transport Node 202”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite: 
“determining, … the transport is not in use; determining, by the transport, a second location to transfer energy stored in the transport”: this limitation is indefinite because it is unclear how the fact that the transport is not in use, necessarily reflects the fact that the transport has excess stored energy to transfer. In other words, even though the transport may not be in use, this may or may not imply that the transport has stored energy, so it is unclear where that stored energy came from. The claims are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps; the omitted step is: determining, estimating, calculating excess, remaining, or stored energy in the transport. (See MPEP § 2172.01)
Claims 5, 12, and 18 recite:
“the energy transferred”: there is insufficient antecedent basis for this term in the claims, nor in the claims from which they recite, rendering the metes and bounds of the claims being indefinite;
“the energy transferred is a portion of the stored energy allowing a routing of the transport to the first location and at least one other destination”: this limitation is indefinite because it is unclear if the “energy transferred” or the “stored energy” is what allows the routing of the transport to the first location and at least one other destination;
“a routing of the transport to the first location”: it is unclear if this routing to the first location refers to the maneuvering to the first location as recited in the independent claims, or to a different routing to the first location (for example, the initial arrival to the first location for example); Thus, the metes and bounds of the claims are indefinite.
Claims 6, 13, and 19 recite:
“the amount of energy transferred”: there is insufficient antecedent basis for this term in the claims, nor in the claims from which they recite, rendering the metes and bounds of the claims being indefinite.
“a plurality of transports”: it is unclear if those plurality of transports include the transport recited in the independent claims or is exclusive of those transports. 
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15 respectively, include all of their limitations, and do not cure its deficiencies rendering them rejected under the same rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koruzo (KR101033880B1) in view of Scholl (US20130218458A1). 

Regarding claims 1, 8, and 15, Koruzo discloses a method, comprising: 
determining, by a transport at a first location, that the transport is not in use (Page 2, Lines 10-11: “The supplementary charging for the 10 electric vehicle is performed at the first charging station 10 of the vehicle”; Note: Charging at the first charging station 10 is interpreted to refer to the fact that the vehicle is not technically in use since it is being charged; See Figure 1 in original document, first charging station (10) at the bottom of the mountain)
determining, by the transport, a second location to transfer energy stored in the transport (Figure 1 in original document, Second charging station (20) at the opposite bottom of the mountain; Page 2, Lines 11-16: “the electric discharge from the 11 electric vehicle is made to the second charging station 20 at the destination after passing the mountainous area 12 Discharge method for an electric vehicle that can replace the electric discharge power of the electric vehicle 13 with the electric charge corresponding to supplementary charging during driving in a mountainous area and 14 optimize the battery use efficiency. (10) before starting a back-running, in which the second charging station 15 (20) located at the opposite side of the mountain in the first charging station (10)”); 
maneuvering, by the transport, to the second location (Page 2, Lines 16-17: “The electric vehicle A travels 16 down the peak of the mountain and travels down to the second charging station 20 at the destination located on 17 the opposite mountain lower side”)
discharging, by the transport, the stored energy to the second location (Page 2, Lines 20-24: “when the electric vehicle A 20 travels down the peak of the mountain, when the battery is charged by self-power generation and regenerative braking, Which is the difference between the initial battery charge amount and the current battery charge amount, is computed since the present battery charge amount is higher than the initial battery charge amount. Subsequently, the surplus electric power charged in the battery of the electric vehicle A is discharged, So that excess power is charged in the energy storage battery 40 reserved in the second charging station 20”); and 
 However, Koruzo does not explicitly state maneuvering, by the transport, to the first location.
On the other hand, Scholl teaches maneuvering, by the transport, to the first location (Claims 16, 20: “based on the current location and the current state of charge, that the electric vehicle can reach the target destination and return to the position of the charging station using only the current state of charge of the energy storage device”; [0045]: returning to the home charging station).
It would have been obvious for someone with ordinary skill in the art before the effective filing sate of the current application to modify the teachings of the Koruzo reference and include features from the scholl reference, that enables the vehicle to return back to the first (initial) location. Doing so would minimize the driver’s worries about whether or not he will be able to reach his desired destination, and still guarantee that he will return back to his home charging station which is the ultimate destination, as discloses by Scholl ([0045]).
Regarding claims 3, 10, and 17, Koruzo discloses the second location is based on at least one of a weather condition and a natural occurrence (Page 1, Lines 20-26: encountering a mountainous area is interpreted to be a natural occurrence).
Regarding claim 5, 12, and 19, Koruzo discloses the energy transferred is a portion of the stored energy allowing a routing of the transport to the first location and at least one other destination (Page 4, Lines 6-7: “Calculate the discharge electric energy of the 6 electric vehicle A. That is, the [discharge electric energy] = [the remaining battery amount at the end of the charge-the initial battery residual amount before the charge”; the energy (stored and/or transferred) allowed the vehicle to travel from the first charging station at the first bottom/side of the mountain (i.e. first location) to the second charging station at the opposite side of the mountain which passes by the highest peak of the mountain (i.e. one other destination) ).
Claims 2, 4, 7, 9, 11, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koruzo and Scholl in further view of Hakim et al. (US 20080281663A1; “Hakim”).
Regarding claims 2, 9, and 16, Koruzo does not explicitly state the second location is based on a number of other transports each providing energy to the second location.
On the other hand, Hakim recites the second location is based on a number of other transports each providing energy to the second location ([0085]: “To levelize and schedule the dispatch of mobile energy resources, for example, use of a statistical method in step 520, supplemented by information regarding the historical arrival and departure of mobile energy resources from a specific location, permits the determination of the probability that a utility-commanded event utilizing mobile energy storage is accomplishable. Such a statistical method may be used to determine the availability of energy from mobile resources at a given location”; “a statistical method may use data such as the number of mobile resources which historically enter and leave a location during a given time period”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Koruzo reference and include features from the Hakim reference, to predict the second location being a location of energy discharge based on a number of other vehicles encountering the same location. Doing so would provide a better prediction of the second location and its energy needs.
Regarding claims 4, 11, and 18, Koruzo does not explicitly state prompting for one of a user confirmation or an override of the maneuvering to the second location.
On the other hand, Hakim teaches prompting for one of a user confirmation or an override of the maneuvering to the second location (Fig. 8: Steps 1020 and 1030, Authentication and Authorization; [0017]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Koruzo reference and include features from the Hakim reference and require prompting user confirmation. Doing so would provide a more confidential and accurate connection between the charging station and the electric vehicle. 
Regarding claims 7 and 14, Koruzo does not explicitly state the second location is based on a consensus of a plurality of other transports.
On the other hand, Hakim recites the second location is based on a consensus of a plurality of other transports ([0085]: “To levelize and schedule the dispatch of mobile energy resources, for example, use of a statistical method in step 520, supplemented by information regarding the historical arrival and departure of mobile energy resources from a specific location, permits the determination of the probability that a utility-commanded event utilizing mobile energy storage is accomplishable. Such a statistical method may be used to determine the availability of energy from mobile resources at a given location”; “a statistical method may use data such as the number of mobile resources which historically enter and leave a location during a given time period”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Koruzo reference and include features from the Hakim reference, to predict the second location being a location of energy discharge based on a consensus of a plurality of other transports. Doing so would provide a better prediction of the second location and its energy needs.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koruzo and Scholl in further view of Gilboa (WO 2013108246 A2). 
Regarding claims 6, 13, and 20, Koruzo discloses the amount of energy transferred is based on an average amount (Page 3, Lines 31-32).
However, Koruzo does not explicitly state the amount of energy transferred is based on an average amount of energy transferred from a plurality of transports.
	On the other hand, Gilboa teaches the amount of energy transferred is based on an average amount of energy transferred from a plurality of transports (Page 23, Lines 20-25: “calculate an averaged battery energy discharge rate based on various battery energy discharge rates recorded for a plurality of users using vehicles 13”).
	It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Koruzo reference and include features from the Gilboa reference, to predict amount of energy to be discharged by averaging the amount of energy transferred among plurality of transports. Doing so would provide a more accurate estimation of the amount of energy that needs to be transferred to the charging station. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Topon (JP-2011197932-A) discloses an energy navigation control device, an energy navigation system, and an energy navigator for navigating an electric vehicle to a charging station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669